DETAILED ACTION
Claims 17 -36 are currently pending.
Claims 1 – 16 are cancelled.
Claims 17 – 36 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/8/2020, 8/26/2020 and 7/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 17 – 36 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination fail to teach each and every limitation as set forth in the independent claims.  With respect to claim 17, the prior art of record does not teach a switching circuit connected to the USB Type-C interface, a first signal path, and a second signal path; wherein when the USB Type-C interface is connected to the USB Type-C device, the first signal path is connected to the USB Type-C interface through the switching circuit, the second signal path is disconnected from the USB Type-C interface, and a level of a first pin of the USB Type-C interface is a first level; wherein when the USB 
With respect to claims 25 and 31, the prior art of record does not teach connecting a first signal path to a USB Type-C interface through a switching circuit when the USB Type-C interface is connected with a USB Type-C device; disconnecting a second signal path from the USB Type-C interface when the USB Type-C interface is connected with the USB Type-C device, wherein a level of a first pin of the USB HW 85496354USo4Page 8 of 12Type-C interface is a first level when the USB Type-C interface connected with the USB Type-C device; connecting a second signal path to the USB Type-C interface through a switching circuit when the USB Type-C interface is disconnected with the USB Type-C device; and disconnecting the first signal path from the USB Type-C interface when the USB Type-C interface is disconnected with the USB Type-C device, wherein a level of the first pin of the USB Type-C interface is a second level when the USB Type-C interface disconnected with the USB Type-C device, wherein the first level is greater than the second level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Whitby-Strevens et al (US 2017/0124010) teaches the mitigation of corrosion on a CC line of a USB type C connector by reducing voltage on the CC line after disconnection.  Lin et al (US 9,812,876) .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430.  The examiner can normally be reached on Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.